PER CURIAM.
We affirm the judgment and sentence in this Anders appeal except for the imposition of costs of $36 for First Step and $100 for the services of the public defender.
There exists no authority for assessment of costs for the benefit of First Step. Tibero v. State, 646 So.2d 213 (Fla. 5th DCA 1994); see also Carr v. State, 642 So.2d 1208 (Fla. 2d DCA 1994).
The trial court failed to inform Moore of his right to contest the public defender’s fee as required by Rule 3.720(d)(1), Florida Rules of Criminal Procedure. The $100 fee must be stricken, but the trial court may reimpose the fee upon compliance with the rule. Smith v. State, 622 So.2d 638 (Fla. 5th DCA 1993).
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
HARRIS, C.J., and PETERSON and THOMPSON, JJ., concur.